 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
12
13   UNIVERSAL ELECTRONICS INC.,        Case No. 8:18-cv-01580-JVS-ADS
     a Delaware Company,                Honorable Autumn D. Spaeth
14
               Plaintiff,
15        v.                            ORDER GRANTING JOINT
                                        STIPULATION TO MODIFY
16   ROKU, INC., a Delaware Company,    PROTECTIVE ORDER
17             Defendant.
18
19
20
21
22
23
24
25
26
27
28

                                                                              ORDER
                                                 USDC CASE NO. 8:18-CV-01580-JVS-ADS
 1         Upon consideration of the parties’ Joint Stipulation to Modify Protective Order,
 2   the Stipulation is GRANTED.
 3         The Protective Order in this case (D.I. 62) is modified as follows:
 4         The Protective Order does not prohibit UEI’s litigation counsel at Alston & Bird
 5   LLP from advising UEI with regard to Roku’s petitions for inter partes review of the
 6   patents asserted in this case, provided that UEI does not seek to amend or add claims to
 7   the patents asserted in this case in the course of the inter partes review proceedings.
 8         The text at page 18, lines 2-10 of the Protective Order is hereby replaced with the
 9   following text:
10         Absent written consent from the Producing Party, any individual who reviews
11   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
12   CONFIDENTIAL – SOURCE CODE” technical information shall not be involved in
13   the prosecution of patents or patent applications relating to (a) remote control, (b)
14   graphical user interface (other than for (i) music creation or music analysis applications,
15   (ii) GPS or other positioning applications, or (iii) augmented or virtual reality
16   applications which utilize novel 3-D interface constructs), (c) media streaming, and (d)
17   debugging technology, including without limitation the patents asserted in this action
18   and any patent or application claiming priority to or otherwise related to the patents
19   asserted in this action, before any foreign or domestic agency, including the United
20   States Patent and Trademark Office (“the Patent Office”).
21

22         IT IS SO ORDERED
23
     DATED: November 5, 2019
24
                                                 /s/ Autumn D. Spaeth
                                             __________________________________
25
                                             The Honorable Autumn D. Spaeth
26

27

28
                                                  1
                                                                                              ORDER
                                                                 USDC CASE NO. 8:18-CV-01580-JVS-ADS
                                            CERTIFICATE OF SERVICE
 1
               I am employed in the County of Los Angeles, State of California. I am over the age of 18
 2

 3   and not a party to the within action; my business address is Alston & Bird LLP, 333 South Hope

 4   Street, 16th Floor, Los Angeles, California 90071. On November 4, 2019, I served the foregoing
 5   document(s) described as:
 6
        [PROPOSED] ORDER GRANTING JOINT STIPULATION TO
 7   MODIFY PROTECTIVE ORDER by the indicated means to the persons at the addresses
     listed:
 8
          Jonathan D Baker                                     Via Overnight Courier
 9        jdbaker@dickinsonwright.com                          Via Hand Delivery
10        Dickinson Wright PLLC                                Via U.S. Mail
          800 West California Avenue Suite 110                 Via E-mail
11        Sunnyvale, CA 94086                               9   Via Electronic Filing
          Telephone: 408-701-6200
12        Michael D Saunders                                   Via Overnight Courier
          msaunders@dickinsonwright.com                        Via Hand Delivery
13
          Steven Robert Daniels                                Via U.S. Mail
14        sdaniels@dickinsonwright.com                         Via E-mail
          Dickinson Wright PLLC                             9   Via Electronic Filing
15        303 Colorado Street Suite 2050
          Austin, TX 78701
16        Telephone: 512-770-4200
          Steven A Caloiaro                                    Via Overnight Courier
17        scaloiaro@dickinsonwright.com                        Via Hand Delivery
          Dickinson Wright PLLC                                Via U.S. Mail
18
          100 West Liberty Street Suite 940                    Via E-mail
19        Reno, NV 89501                                    9   Via Electronic Filing
          Telephone: 775-343-7500
20

21

22

23

24

25

26

27

28
                                                        2
                                                                                                       ORDER
                                                                          USDC CASE NO. 8:18-CV-01580-JVS-ADS
 1          I am readily familiar with our firm’s processing of correspondence via electronic mail and
 2
     U.S. Mail. I declare under penalty of perjury under the laws of the United States that the foregoing
 3
     is true and correct; that I am employed in the office of a member of the bar of this Court at whose
 4
     direction the service was made; and that this declaration was executed on November 4, 2019, at Los
 5

 6   Angeles, California.

 7
                                                                 /s/ Evan W. Woolley
 8                                                               Evan W. Woolley
                                                                 Alston & Bird LLP
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
                                                                                                     ORDER
                                                                        USDC CASE NO. 8:18-CV-01580-JVS-ADS
